Citation Nr: 0931497	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-29 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by atrophy of the left leg.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1942 to January 
1946 and from August 1950 to September 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  In December 2007, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A disability manifested by atrophy of the left leg was not 
shown at service entrance.

2. A disability manifested by atrophy of the left leg atrophy 
of the left leg did not clearly and unmistakably exist prior 
to service, and was not clearly and unmistakably not 
aggravated by service.

3. A disability manifested by atrophy of the left leg is 
related to active service.


CONCLUSION OF LAW

A disability manifested by atrophy of the left leg was 
incurred during active duty military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection 
for a disability manifested by atrophy of the left leg is a 
full grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) 
and the implementing regulations.

The Veteran contends that his atrophy of the left leg first 
manifested as a result of his military experience.  
Therefore, he contends that he is entitled to service 
connection for a disability manifested by atrophy of the left 
leg.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
However, if a preexisting disorder is noted upon entry into 
service, the Veteran cannot claim service connection for that 
disorder, but the Veteran may bring a claim for service-
connected aggravation of that disorder.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  The pertinent VA 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports."  38 C.F.R. § 3.304(b).

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306- 
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his May 1942 enlistment 
examination, the Veteran denied any significant injury, 
illness, or hospitalization.  The clinical examination 
conducted at that time was normal.  Therefore, the Veteran is 
presumed to have been in sound condition upon entry into 
service.  38 U.S.C.A. § 1111; Wagner.

Clear and unmistakable evidence that the injury or disease 
preexisted service and was not aggravated during service may 
rebut this presumption.  In April 1945, atrophy of the left 
leg, not considered disqualifying, was documented at a 
physician examination.  In May 1945, the Veteran was treated 
for complaints of soreness, stiffness, and deep-seated pain 
in the left leg and that the leg and been getting smaller in 
the past 16 to 18 months.  He also reported having been 
treated for polio at age 5.  The physician at that time 
stated that the Veteran had atrophy of the left calf and 
thigh and some thickening of the Tendo Achilles and that 
these changes were due to old polio and not progressive.  A 
history of polio in infancy was also documented in September 
1950, at separation.  Further, post-service VA treatment 
records report that the Veteran's symptoms are consistent 
with a history of polio, although he was not found to have 
post-polio syndrome, and the March 2009 VA examiner stated 
that the Veteran's atrophy was a residual of polio.  However, 
the Board does not find that this evidence reaches the level 
of clear and unmistakable evidence necessary to establish a 
preexisting disability.  

Specifically, the Board sees that, not only was the clinical 
evaluation at enlistment normal, but a March 1943 physical 
examination for Officer's Candidate Class also revealed no 
atrophy of the left leg and October 1943 and December 1944 
physical examinations also report that the Veteran's 
extremities were normal.  Thus, the first reference to polio 
and left leg atrophy was three years after enlistment.  
Further, even if the Veteran is presumed to have had polio as 
a child as determined by both in-service and post-service 
physicians, this finding does not clearly and unmistakably 
establish that the Veteran had left leg atrophy prior to 
service.  

Additionally, the Board finds that there is not clear and 
unmistakable evidence that the Veterans' left leg atrophy was 
not aggravated by service.  In this regard, the Board notes 
that the Veteran was treated for left leg complaints three 
years after enlistment, and eventually, he was disqualified 
from service due to his left leg atrophy.  The Board notes 
that there was an almost four year gap between the Veteran's 
periods of service, and that there are no treatment records 
for that time in the claims file.  However, as the Veteran 
was first seen for left leg complaints during his first 
period of service, the left leg atrophy was noted at his 
discharge from that period, and the Veteran was then 
disqualified from service nine months after his second period 
of service began, the Board finds that there is not clear and 
unmistakable evidence that the Veteran's left leg atrophy was 
not aggravated by service.  

Accordingly, the Board concludes that there is not clear and 
unmistakable evidence that the Veteran's left leg atrophy 
preexisted service and was not aggravated by service.  
Therefore, the Veteran's medical condition upon entrance to 
service is presumed to have been sound, and there can be no 
claim for service connection for aggravation of a preexisting 
disability manifested by atrophy of the left leg.  
Consequently, the Board's analysis turns to the question of 
whether the Veteran currently suffers from a disability 
manifested by atrophy of the left leg, and, if so, whether 
the disability began in or was otherwise a result of his 
military service.

As indicated above, the Veteran's service treatment records 
reflect treatment for complaints related to atrophy of the 
Veteran's left leg.  Further, post-service treatment records 
continue to show atrophy of the left leg, as demonstrated by 
a February 2002 VA treatment record documenting measurements 
of the Veteran's right and left calf and thigh.  
Additionally, the March 2009 VA examination report reflects a 
diagnosis of left lower extremity atrophy, residuals of 
polio.  Thus, the Veteran also has a current disability 
manifested by atrophy of the left leg.

Finally, the Board observes that there is competent evidence 
in support of a relationship between the Veteran's current 
atrophy of the left leg and his military service.  In this 
regard, the Board notes that the March 2009 VA examiner 
indicated that the Veteran's left leg atrophy was present in 
service and is currently present.  
The Board also notes that the VA examiner stated that the 
Veteran's left leg atrophy was not aggravated by service, and 
if anything, the leg would have been strengthened by service.  
However, the Board reiterates that the Veteran has been 
legally presumed sound at entrance to service; thus, the 
question is only whether the Veteran's current left leg 
atrophy is directly related to his military service.  Taking 
this into account, the Board finds that the examiner's 
opinion establishes that the Veteran's left leg atrophy was 
symptomatic as a result of his military service and that this 
left leg atrophy persisted after service.  Based on the 
above, the Board finds that the Veteran is presumed to have 
been sound upon entry into service, the presumption of 
soundness is not rebutted by clear and unmistakable evidence 
that atrophy of the left leg preexisted and was not 
aggravated by service, and competent medical evidence 
otherwise demonstrates a relationship between the Veteran's 
current atrophy of the left leg and his military service.  
Accordingly, the Board concludes that service connection for 
a disability manifested by atrophy of the left leg is 
supported by the evidence in this case.



ORDER

Service connection for a disability manifested by atrophy of 
the left leg is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


